El Juez Asociado Seño®, Aldrby,
emitió la opinión, del tribunal.
Bautista Echevarría demandó en juicio de desahucio por precario a María Brígida Torres, a Juan Pérez Torres y a María, Carmen, Leocadio y Luisa Pérez López, alegando ser dueño de cierta finca que describió y que dichas perso-nas están ocupándola precariamente, sin pagar canon o mer-ced, por lo que pidió sentencia que los condenase a desalo-jarla. Se opusieron los demandados negando todos los he-chos de la demanda y alegando como defensa que son due-ños de la finca en pleno dominio y posesión por haberla he-redado de María Lorenza Vélez, que falleció en 1903 siendo dueña de ella. Celebrado el juicio fué declarada con lugar la demanda y se interpuso esta apelación por los demandados.
Resulta de las pruebas que María Lorenza Vélez, dueña de esa finca y a cuyo favor estaba inscrita en el Registro de la Propiedad, reconoció deber en el año 1900 a Leearoz y Compañía la cantidad de $470, cuyo pago les garantizó con hipoteca sobre esa finca: que la deudora falleció en el año 1903, según fué acreditado con certificación del registro civil: que veinte años después los liquidadores de dicha mercantil presentaron demanda en la Corte Municipal de Lares en cobro de $450 de esa deuda, dirigiendo -su acción contra los herederos desconocidos de María Lorenza Vélez, bajo los nombres supuestos de John Doe y Richard Doe, y que para cumplir la sentencia condenatoria que se dictó fué vendida la finca en pública subasta y adjudicada a Bautista Echevarría, a quien se otorgó escritura de venta en nom-bre de la sucesión desconocida y cuyo título fué inscrito en el registro de la propiedad en 19 de enero de 1926, algunos *238meses antes de ser presentada la demanda de desahucio que motiva esta apelación.
También resulta por declaraciones testificales que al morir María Lorenza Vélez dejó ocho hijos de los cuales vive en la actualidad la demandada María Brígida Torres, de quien es hijo el demandado Juan Pérez Torres, y que los otros cuatro demandados apellidados Pérez López son nietos de María Lorenza Vélez, pero la corte inferior no dió valor a esa prueba para acreditar el carácter de herederos que ellos alegan tener de María Lorenza Vélez por entender que tenían que presentar para tal fin el testamento de ella o la declaratoria judicial a favor de sus herederos. Sin embargo, en el caso de Morales v. Landrau, 15 D.P.R. 783, ratificado después en otros que luego citaremos, declaró este tribunal que en los pleitos se puede probar la cualidad de herederos sin necesidad de acudir a la Ley de Procedimientos Legales Especiales, si bien esa justificación sólo puede tener alcance y eficacia en relación a las partes en el caso concreto de que se trate, pues para fines generales o cuando se trate de obtener- declaratoria de herederos debe acudirse a la Ley de Procedimientos Legales Especiales. Véase también Soriano v. Rexach, 23 D.P.R. 573; Sucesión Rodríguez v. Peres, y Casanovas & Ca. v. Ramírez, 25 D.P.R. 82 y 627; Méndez v. Martínez, 26 D.P.R. 100; Sucesión Tórres Negrón v. Tórres, 29 D.P.R. 909, y Ex-parte Boerman v. Marrero, 34 D.P.R. 126. Por consiguiente, apreciando esa prueba hay que llegar a la conclusión de que los demandados probaron ser hijos y nietos de María Lorenza Vélez y por tanto que son sus herederos, ya directamente o por sus padres.
Como el título del demandante procede de María Lorenza Vélez; como los demandados son los herederos de esa señora: como han vivido siempre en la finca en tal carácter: y como no fueron citados personalmente en el juicio en que el demandante compró dicha finca, pues, eorno *239hemos dicho, el pleito se siguió contra la sucesión descono-cida de María Lorenza Yélez, entendemos que teniendo los demandados un título aparente a ese inmueble existe un conflicto de títulos, pues la cuestión de si el título de los de-mandados ha quedado destruido por el juicio y sentencia mencionados y ha pasado al demandante es cuestión que no puede ser resuelta en un procedimiento como el de desahu-ékft Los casos de Delgado v. Pimentel, 20 D.P.R. 557, y de León y. Alvarado, 24 D.P.R. 700, citados por la corte inferior y por el apelado para sostener que el título de los. de-mandados pasó al demandante y que por esto procede el desahucio no son aplicables al caso presente, pues en aqué-llos los demandados habían sido vencidos en el juicio que traspasó el título a los demandantes, lo que no ocurre en el caso presente.
Por lo expuesto la sentencia apelada debe ser revocada y dictarse otra declarando sin lugar la demanda sin especial condena de costas.
El Juez Asociado Señor Hutchison no intervino.